                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

CARAVAN FACILITIES
MANAGEMENT, LLC,

                       Plaintiff,
v                                                           Case No. 19-11310
                                                            Honorable Thomas L. Ludington
HAUSRATH LANDSCAPE
MAINTENANCE, INC,

                  Defendant.
_______________________________________/

    ORDER GRANTING MOTION TO DISMISS AND DISMISSING COMPLAINT
                    FOR WANT OF JURISDICTION

       On April 3, 2019, Plaintiff Caravan Facilities Management, LLC filed a complaint in the

Saginaw County Circuit Court against Defendant Hausrath Landscape Maintenance, INC. ECF

No. 1 at PageID.7-14. Plaintiff claims that Defendant has continued to bill Plaintiff for services

under an allegedly terminated contract and seeks declaratory relief. Id. On May 6, 2019, Defendant

removed the case to the federal district court. ECF No. 1. On May 14, 2019, Defendant filed a

motion to dismiss for lack of personal jurisdiction over Defendant pursuant to Federal Rule of

Civil Procedure 12(b)(2). ECF No. 3. For the following reasons, the motion will be granted.

                                                I.

                                                A.

       Plaintiff is a Michigan limited liability company with its principal place of business in the

County of Saginaw, Michigan. PageID.54. Plaintiff is also registered to conduct business in the

State of New York. Id. Defendant is a New York corporation with its principal place of business

in the City of Amherst, New York. Id. Defendant is not registered to conduct business in the State
of Michigan. Id.

       According to Plaintiff’s complaint, Plaintiff was hired by General Motors (“GM”) to

conduct maintenance and cleaning services at GM’s Tonawanda, New York Engine Plant.

PageID.8. Pursuant to its contract with GM, one of Plaintiff’s responsibilities was to remove snow

from facilities at the Tonawanda Engine Plant. Id. Plaintiff does not provide any further

information regarding the terms of its contract with GM. Plaintiff subcontracted the snow removal

services at the Tonawanda Engine Plant to Defendant on a yearly basis with an option to renew,

which Defendant extended for a number of years. PageID.9.

       In August 2018, GM changed its requirements for snow plowing at the Tonawanda Engine

Plant and required Plaintiff to rebid the price of the work moving forward. Id. Plaintiff informed

Defendant that it would not renew Defendant’s Purchase Order for the 2018 snow removal season

because the cost was too high for GM. Id. Defendant agreed to review its pricing for possible

reductions and participated in the new bid process for the 2018 snow removal season but ultimately

was unable to lower its price due to increased costs. Id.

       Plaintiff then solicited bids from other vendors, one of which provided lower pricing,

causing Defendant to lose the contract for the 2018 snow removal season. PageID.10. Plaintiff

gave notice to Defendant that Plaintiff had accepted a lower bid and the contract between Plaintiff

and Defendant was therefore terminated pursuant to the termination for convenience clause of the

Terms & Conditions. Id.

       Defendant has continued to bill Plaintiff monthly for work but has not performed services

for Plaintiff for the 2018 snow removal season. Id. Defendant argued that the contract is for a five-

year term and may not be terminated. Id. Defendant further argued that Plaintiff breached the

contract and Defendant is therefore entitled to participate in snow removal services for the 2020



                                                -2-
and 2021 season. Id. Plaintiff alleges that the Purchase Order was for a one-year contract with the

option of adding additional years under the same terms for up to four additional years with the

same pricing. PageID.9.

                                                  B.

       Plaintiff’s complaint presents three counts. Count I alleges that Plaintiff is entitled to

declaratory judgment under MCR 2.605 because Defendant waived the original contract between

the parties by submitting a new bid. PageID.10-11. Count II alleges that Plaintiff is entitled to

declaratory judgment under MCR 2.605 because the Purchase Order was a one-year contract that

Plaintiff chose not to renew. PageID.11-12. Count III alleges that Plaintiff is entitled to declaratory

judgment under MCR 2.605 because Plaintiff terminated the contract under the convenience clause

of the Terms & Conditions included in the contract. PageID.13-14.

                                                  II.

       Defendant has moved to dismiss all three of Plaintiff’s claims pursuant to Federal Rules of

Civil Procedure 12(b)(2). ECF No. 3. Rule 12(b)(2) provides that a party may assert the defense

that the court lacks personal jurisdiction over a defendant.

       Plaintiff argues that the Court has limited personal jurisdiction over Defendant under the

Michigan long-arm statute, Mich. Comp. Laws § 600.715(1). PageID.88-90. Section 600.715(1)

provides, in relevant part:

       The existence of any of the following relationships between a corporation or its
       agent and the state shall constitute a sufficient basis of jurisdiction to enable the
       courts of record of this state to exercise limited personal jurisdiction over such
       corporation and to enable such courts to render personal judgment against such
       corporation arising out of the act or acts which create any of the following
       relationships: (1) The transaction of any business within the state.
       The Michigan long-arm statute is limited by constitutional due process considerations.

When determining whether an exercise of personal jurisdiction would uphold due process, a

                                                 -3-
defendant must have sufficient “minimum contacts with the forum state.” Theunissen v. Matthews,

935 F.2d 1454, 1459 (6th Cir. 1991). Therefore, long-arm jurisdiction under § 600.715 may only

be asserted if three additional criteria are satisfied:

         1) The defendant must “purposely avail himself of the privilege of acting in the
            forum state or causing consequence in the forum state”;
         2) The cause of action must “arise from the defendant’s activities” in the forum
            state; AND
         3) The defendant’s acts “must have a substantial enough connection with the
            forum state to make the exercise of jurisdiction over the defendant reasonable.”

Southern Machine Company, Inc. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir.

1968).

                                                   III.

         Defendant argues that its connections to Michigan do not amount to the transaction of

business within the State of Michigan under § 600.715(1). PageID.61-65. Defendant further argues

that its alleged connections to Michigan do not provide the minimum contacts that due process

requires. PageID.65-68.

                                                   A.

         To determine whether the Court has limited personal jurisdiction over Defendant, the first

question is whether Defendant engaged in “the transaction of any business” in Michigan pursuant

to § 600.715(1).

         Defendant contends that it did not transact any business in Michigan because Defendant

“did not reach out into the State of Michigan in search of a business arrangement,” but rather

Plaintiff solicited Defendant’s services in New York. PageID.64. Defendant further contends that

the parties’ relationship was “isolated and tenuous subject to cancellation for any time for any

reason” and therefore did not establish the “continuing relationships and obligations” necessary to

find limited personal jurisdiction. PageID.65. Plaintiff argues that Defendant’s actions in

                                                  -4-
“negotiating, communicating, and executing the contract occurred in Michigan,” thus making

limited personal jurisdiction over Defendant proper. PageID.89.

       Here, Defendant’s contacts with Plaintiff are sufficient to establish that Defendant

transacted business in accordance with § 600.715(1). Defendant exchanged “multiple emails” and

participated in “numerous telephone conferences” with Plaintiff, who resides in Michigan, and

collected payment sent from Plaintiff’s Saginaw, Michigan office. Id.

       Defendant need only transact “any business” in Michigan to satisfy the first criterion. §

600.715(1). The Michigan Supreme Court has stated that “the word ‘any’ means just what it says.

It includes ‘each’ and ‘every’ . . . It comprehends the ‘slightest.’” Lanier v. American Bd. Of

Endodontics, 843 F.2d 901, 906 (quoting Sifers v. Horen, 385 Mich. 195, 199 n.2 (1971)). In

Lanier, the American Board of Endodontics, an Illinois corporation, mailed documents, exchanged

phone calls, and collected an application fee from the Michigan plaintiff. Id. at 907. This

correspondence was sufficient to establish that the Board transacted business in Michigan and thus

satisfied § 600.715(1). Id.

       In the present case, therefore, the statutory requirement for limited personal jurisdiction

over Defendant, § 600.715(1), is satisfied.

                                                B.

       To determine whether the Court has limited personal jurisdiction over Defendant, the

second question is whether applying the Michigan long-arm statute would be consistent with the

principles of due process, which requires:

       1) The defendant to “purposely avail himself of the privilege of acting in the forum
          state or causing consequence in the forum state”;
       2) The cause of action to “arise from the defendant’s activities” in the forum state;
          AND
       3) The defendant’s acts to have a “substantial enough connection with the forum
          state to make the exercise of jurisdiction over the defendant reasonable.”

                                               -5-
Southern Machine, 401 F.2d at 381.

                                                  1.

       Purposeful availment is present where the defendant’s contacts with the forum state

“proximately result from actions by the defendant himself that create a ‘substantial connection’

with the forum state.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (quoting McGee

v. International Life Insurance Co., 355 U.S. 220, 223 (1957)). Purposeful availment “ensures that

a Defendant will not be haled into a jurisdiction solely as a result of random, fortuitous, or

attenuated contacts, or of the unilateral activity of another party or third person.” Id.

       Defendant contends that it did not purposely avail itself of the benefits of doing business

in Michigan because it is “a landscape company that mows grass and removes snow only in the

State of New York.” PageID.67 (emphasis in original). Defendant further contends that Plaintiff, a

company also registered to do business in New York, “engaged the Defendant as a subcontractor

for its own contract work on behalf of a General Motors facility in the State of New York.”

PageID.68 (emphasis in original). Moreover, the work pursuant to the contract “was commissioned

in New York” and “took place in New York.” PageID.135.

       Plaintiff first argues that Defendant purposely availed itself of Michigan as a forum for suit

because “Defendant had a long-standing prior relationship with General Motors, a Michigan

company, for several years prior to Defendant’s contractual relationship with Plaintiff, also a

Michigan company.” PageID.92. However, the relevant question is whether this Court can exercise

limited personal jurisdiction over Defendant to adjudicate the snow-removal contract dispute

between Plaintiff and Defendant. The parties have not asked the Court to exercise limited personal

jurisdiction over Defendant for any other purpose.

       Plaintiff has provided no information about the genesis of the contract between Defendant



                                                 -6-
and GM. The Court therefore expresses no opinion as to whether any Michigan court1 would have

limited personal jurisdiction over Defendant to adjudicate a contract dispute between Defendant

and GM. Moreover, Plaintiff’s argument tends to undermine the notion that Defendant specifically

targeted Plaintiff to negotiate a contract. To the contrary, Defendant already “had a long-standing

prior relationship with General Motors . . . for several years prior to Defendant’s contractual

relationship with Plaintiff.” Id. Thus, by Plaintiff’s own admission, it was only by happenstance

that Plaintiff became the new general contractor for GM’s Tonawanda facility, at which time

Defendant had already been providing snow-removal services for several years without Plaintiff’s

involvement.

           Plaintiff further argues that “Defendant voluntarily transmitted the executed Agreement

from Defendant to Plaintiff who resides in Michigan, sent multiple emails to Plaintiff in Michigan,

communicated via telephone calls with Plaintiff in Michigan, and invoiced and mailed letters and

invoices to Plaintiff at its Saginaw, Michigan office.” PageID.93.

           However, Defendant’s “use of interstate facilities such as telephone and the mail” to

communicate with Plaintiff in Michigan does not provide the minimum contacts required by due

process. LAK, Inc. v. Deer Creek Enterprises, 885 F.2d 1293, 1301 (6th Cir. 1989) (quoting Scullin

Steel Co. v. National Railway Utilization Corp., 676 F.2d 309, 314 (8th Cir. 1982)); see also Kerry

Steel, Inc. v. Paragon Industries, Inc., 106 F.3d 147, 151 (6th Cir. 1997). These are the type of

unremarkable communications that are necessary for the administration of any contract,

irrespective of where the parties are incorporated or have their principal place of business. If such

administrative communications were sufficient to support a finding of purposeful availment, then

every party to a contract would be subject to personal jurisdiction in every state where their



1
    Meaning any Michigan state court or federal court sitting in diversity

                                                           -7-
contractual counterparts reside. Plaintiff concedes that “entering into a contract with a Michigan

company by itself does not automatically confer sufficient contacts” to support personal

jurisdiction. PageID.92. It follows that administrative communications regarding the contract are

equally insufficient.

       Lastly, Defendant did not reach out to the citizens of Michigan. “[P]arties who reach out

beyond one state and create continuing relationships and obligations with citizens of another state

are subject to regulation and sanctions in the other State.” Burger King, 471 U.S. at 473. Plaintiff

does not allege that Defendant advertised in Michigan at the time of the agreement’s execution,

nor does Plaintiff allege that Defendant currently advertises in Michigan. Plaintiff maintains that

it did not “solicit” services from Defendant. Rather, when Plaintiff took over the facility

management contract with GM, Plaintiff “kept Defendant” (the incumbent snow removal

contractor) on to perform snow removal services (albeit at GM’s request). PageID.89.

       However, the fact that Plaintiff did not solicit business from Defendant does not mean that

the opposite is automatically true. Based on Plaintiff’s description of the relevant events, it appears

that neither Plaintiff nor Defendant solicited business from each-other. Defendant’s lack of activity

in Michigan beyond communicating with Plaintiff about a contract to be performed in New York

does not suggest that Defendant was attempting to have “ongoing, far-reaching consequences” in

a Michigan service market. See Lanier, 843 F.2d at 911. Plaintiff’s allegations suggest that

Defendant “presumably would have been pleased to communicate with . . . [Plaintiff] wherever

the latter wished.” Int’l Technologies Consultants, Inc. v. Euroglas S.A., 107 F.3d 386, 395 (6th

Cir. 1997). Therefore, Defendant’s connection to Michigan does not rise above the level of

“fortuitous” and “attenuated” to make personal jurisdiction over Defendant proper.

                                                  2.



                                                 -8-
       The “arising from” element is satisfied when “the operative facts of the controversy arise

from the defendant’s contacts with the state.” Calphalon Corp. v. Rowlette, 228 F.3d 718, 723 (6th

Cir. 2000). For Plaintiff’s cause of action to arise from Defendant’s activities within the forum

state, it must be “‘related to’ or ‘connected with’ the defendant’s forum contacts.” Youn v. Track,

Inc., 324 F.3d 409, 419 (6th Cir. 2003).

       Plaintiff’s cause of action concerns the interpretation of the contract’s duration. Plaintiff

correctly contends that “but for the contract between Plaintiff and Defendant, no cause of action

would exist” PageID.94. The cause of action thus arises from the contract negotiation and drafting

stage. Since the contract was “negotiated over communications lines in Michigan,” Plaintiff’s

cause of action arises from Defendant’s contacts in Michigan.

       Despite Plaintiff’s cause of action arising from Defendant’s contacts with Michigan, the

Court cannot exercise limited personal jurisdiction over Defendant because Defendant has not

purposely availed itself of the benefits of Michigan law.

                                                  3.

       Finally, Defendant’s acts must “have a substantial enough connection with the forum state

to make the exercise of jurisdiction over the defendant reasonable.” Theunissen v. Matthews, 935

F.2d 1454, 1460 (6th Cir. 1991).

       Whether exercising personal jurisdiction over Defendant is reasonable depends on several

factors, including: 1) “the burden on the defendant”; 2) “the interest of the forum state”; 3) “the

plaintiff’s interest in obtaining relief”; and 4) the interest of other states in “obtaining the most

efficient resolution of controversies.” Id. at 1461.

       First, requiring Defendant to litigate this case in Michigan would be burdensome.

Defendant is a resident of New York and travel from New York to Michigan to litigate this dispute



                                                 -9-
would impose a burden on Defendant’s counsel. Moreover, the fact that Plaintiff is also registered

to conduct business in New York and reached out to Defendant to inquire about a subcontracting

relationship further makes litigating this case in Michigan unreasonable.

       Second, Plaintiff has not identified Michigan’s interest in this case beyond merely stating

that “Michigan has an interest in allowing a Michigan company to litigate a contract executed in

Michigan.” PageID.95.

       Third, Plaintiff undoubtedly has an interest in obtaining declaratory relief from the

Defendant.

       Lastly, New York’s interest in resolving the case is considerable because it concerns two

parties registered to do business in New York, a contract involving work undertaken in New York

by New York citizens.

       On balance, Defendant’s acts do not have a substantial enough connection with Michigan

to make the exercise of jurisdiction over Defendant reasonable.

                                               IV.

       Accordingly, it is ORDERED that Defendant’s motion to dismiss, ECF No. 3, is

GRANTED.

       It is further ORDERED that Plaintiff’s complaint, ECF No. 1 at PageID.7-14, is

DISMISSED for want of jurisdiction.

       Dated: June 20, 2019                                 s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                              - 10 -
